Cohalan, J.,
dissents, and votes to reverse the order and grant the motion, with the following memorandum: The record does not indicate that the granting of this motion would result in "clear and disabling prejudice” to the plaintiff (see Dransfield v Eastern Seaboard Warehouse Corp., 43 AD2d 569, 570). Even if the appellant’s original answer had included a denial of permission to defendant Caulfield to use his vehicle, the plaintiff’s prospects *832of successfully asserting a claim with the Motor Vehicle Accident Indemnification Corporation would not have been improved (see Sherman v Morales, 50 AD2d 610).